DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mattern et al.

	Regarding applicant claim 1, Mattern discloses a trailer reversing assist system for controlling reversing operations of a vehicle and trailer connected to the vehicle, 
the system comprising a trailer angle detection module that detects an angle of the trailer relative to the vehicle, and outputs a trailer angle signal corresponding to the detected angle, a human machine interface (HMI) device that provides an interface between a vehicle operator and the system, the HMI device providing an output signal 
where the generated output signal includes information regarding a magnitude and a direction of the operation of the HMI device by the user ([0046] “interface on a portable device”; [0038] “sensor module can generate a plurality of signals”; [0060] ), and 
the output signal corresponds to at least one of a desired target trajectory and desired trailer trajectory correction, a controller that receives as inputs the output signal and the trailer angle signal generated at the time of operation of the HMI device by the user ([0068] “rotatable knob may also be used to determine the desired curvature output to the controller”), performs at least one of 
a) a calculation of a trailer trajectory that positions the trailer at a target location ([0036] “target to determine the hitch angle”) and 
b) a calculation of a trailer trajectory correction, wherein the calculation is performed using the output signal as corresponding to a change relative to the detected angle ([0080] correction is added to hitch angle measurement or estimate… improve performance when a factor contributing to a steady-state error is an unknown error”), and 
the detected angle corresponds to the trailer angle signal generated at the time of operation of the HMI device by the user, and controls a steering angle of the vehicle of the vehicle to position the trailer at the target location based on the trailer trajectory ([0062] “hitch angle regulator working to bring the hitch angle to a value corresponding with the desired curvature within a portion of a resulting overall backing path by 

Regarding applicant claim 2, Mattern discloses wherein the HMI device is a continuously rotatable knob that has a first end, a second end opposed to the first end, and a knob axis that extends between the first end and the second end, the knob is rotatable about the knob axis between a first rotational position and a second rotational position, an amount of rotation of the knob about the knob axis is proportional to an amount of vehicle steering angle change relative to a current vehicle steering angle, and the knob is free of a bias to any given knob rotational position ([0067]-[0068] “rotatable knob”).

Regarding applicant claim 3, Mattern discloses wherein the knob is moveable along the knob axis between a first axial position and a second axial position, wherein when the knob is in the first axial position it is free to rotate about the knob axis, and when the knob is in the second axial position it is prevented from rotation about the knob axis ([0068] “an amount of rotation of the rotatable knob with respect to the at-rest P(AR) and a direction of movement”).
Regarding applicant claim 4, Mattern discloses wherein the knob is moveable along the knob axis between a first axial position and a second axial position, when the knob is in the first axial position, an output signal corresponding to the amount of rotation of the knob has a first gain, and when the knob is in the second axial position, 
Regarding applicant claim 5-6, Mattern discloses wherein the knob is moveable along the knob axis between a first axial position and a second axial position, when the knob is in the first axial position and rotates about the knob axis, the knob provides a first output signal corresponding to the rotation of the knob about the knob axis, when the knob is in the second axial position and rotates about the knob axis, the knob provides a second output signal corresponding to the rotation of the knob about the knob axis, the first output signal affects control of a first function of the system, and the second output signal affects control of a second function of the system, where the first function is different from the second function ([0068] “rotatable knob can increase as a function of the amount of rotation of the rotatable knob”; [0071] “ to be steered to the right as a function of an amount of rotation of the rotatable knob”; [0082] “adaptation gain for the offset that is similar to the adaptation gain discussed above”).
Regarding applicant claim 7, Mattern discloses wherein the HMI device is a knob that has a first end, a second end opposed to the first end, and a knob axis that extends between the first end and the second end, the knob is linearly movable along a slide axis that is non-parallel to the knob axis between a first location and a second location that is spaced apart from the first location ([0046] “sliding input device”).
Regarding applicant claim 8, Mattern discloses wherein the knob is moveable along the knob axis between a first axial position and a second axial position, when the 
Regarding applicant claim 9, Mattern discloses wherein the HMI device comprises at least one push button, wherein operation of the push button results in an output signal corresponding to a desired movement direction and duration of operation of the push button corresponds to a magnitude of operation ([0046] “depressible buttons… may also function as an input device for other features, such as providing input or other vehicle features or systems”).
Regarding applicant claim 10, Mattern discloses wherein the HMI device comprises five push buttons and four of the five push buttons are configured to provide an output signal corresponding to a desired movement direction, 20WO 2019/052773PCT/EP2018/072377 each push button provides an output signal corresponding to a unique movement direction, and the fifth push button of the five push buttons provides an output signal that is not related to a movement direction ([0046] “depressible buttons… may also function as an input device for other features, such as providing input or other vehicle features or systems”).
Regarding applicant claim 11, Mattern discloses wherein the HMI device comprises a rocker switch ([0046] “switches”).
Regarding applicant claim 12, Mattern discloses wherein the HMI device comprises touch pad ([0046] “touch-screen display”).
Regarding applicant claim 13, Mattern discloses wherein the system comprises a vehicle camera and a display screen that displays images provided by the vehicle camera and wherein the display screen is a touch screen that serves as the HMI device ([0046] “touch-screen display”).
Regarding applicant claim 14, Mattern discloses wherein the controller is located within the vehicle, and HMI device wirelessly communicates with the controller ([0045] “communicate via wireless”).
Regarding applicant claim 15, Mattern discloses wherein the HMI device includes an application stored on a mobile computing device and a touch screen of the mobile computing device ([0046] “touch-screen display”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAE LENNY LOUIE whose telephone number is (571)272-5195.  The examiner can normally be reached on M-F 6AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER D NOLAN can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/W.L.L/           Examiner, Art Unit 3661                                                                                                                                                                                             
/PETER D NOLAN/           Supervisory Patent Examiner, Art Unit 3661